Case 1:20-cv-10971-TLL-PTM ECF No. 13 filed 05/21/20                      PageID.446        Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION

JACOB LANGSTON PORTER LABELLE,

                        Petitioner,
v                                                                Case No. 20-10971
                                                                 Honorable Thomas L. Ludington
SHERIFF JERRY CLAYTON,

                  Respondent.
__________________________________________/

                  ORDER DENYING MOTION FOR RECONSIDERATION
        On April 20, 2020, Petitioner filed a “Petition for Release to Home Confinement, Writ of

Habeas Corpus and Request for Immediate Relief.” ECF No. 1. He argued that he should be

released due to the spread of COVID-19 throughout Michigan. The Court dismissed the petition

because Petitioner had not exhausted his state court remedies as required under 28 U.S.C. §2254.

ECF No. 7. He filed a motion for reconsideration, arguing that 28 U.S.C. §2254 was not applicable

to his situation because he had only been convicted by a state court, not sentenced by a state court.

ECF No. 9. Respondent filed a response to Petitioner’s motion, contending that though 28 U.S.C.

§2254 was not applicable, Petitioner was still precluded from bringing a habeas claim because he

had not exhausted his state court remedies as required by 28 U.S.C. §2241.

        Petitioner’s motion for reconsideration will be denied.

                                                    I.

        Pursuant to Eastern District of Michigan Local Rule 7.1(h), a party may file a motion for

reconsideration of a previous order, but must do so within fourteen days of the order’s entry. A

motion for reconsideration will be granted if the moving party shows: “(1) a palpable defect, (2)

the defect misled the court and the parties, and (3) that correcting the defect will result in a different

disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d 731, 733-34
Case 1:20-cv-10971-TLL-PTM ECF No. 13 filed 05/21/20                  PageID.447       Page 2 of 3



(E.D. Mich. 2002). A “palpable defect” is “obvious, clear, unmistakable, manifest, or plain.” Id.

at 734 (citing Marketing Displays, Inc. v. Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D.

Mich. 1997)). “[T]he Court will not grant motions for rehearing or reconsideration that merely

present the same issues ruled upon by the Court, either expressly or by reasonable implication.”

E.D. Mich. L.R. 7.1(h)(3). See also Bowens v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at

*1 (E.D. Mich. May 28, 2015).

                                                II.

       An individual bringing a petition under 28 U.S.C. §2241 is required to exhaust their state

court remedies prior to seeking habeas relief. Atkins v. People of State of Mich., 644 F.2d 543, 546

(6th Cir. 1981). Federal courts abstain from entertaining unexhausted habeas petitions to promote

comity with state courts.

       Abstention from the exercise of the habeas corpus jurisdiction is justified by the
       doctrine of comity, a recognition of the concurrent jurisdiction created by our
       federal system of government in the separate state and national sovereignties.
       Intrusion into state proceedings already underway is warranted only in
       extraordinary circumstances. Thus the doctrine of exhaustion of state remedies has
       developed to protect the state courts’ opportunity to confront initially and resolve
       constitutional issues arising within their jurisdictions and to limit federal judicial
       interference in state adjudicatory processes.

Id.

       Petitioner does not contest the fact that he has not exhausted his state court remedies.

Instead, he argues that “[g]iven the extraordinary circumstances created by the COVID-19 crisis,

state courts are currently unavailable to post-conviction [sic] matters and only dealing with pre-

trial bond reviews or are unwilling to consider these petitions quickly.” ECF No. 9 at PageID.166.

       Respondent contends that Petitoner’s representation regarding a lack of state court

remedies is “patently false.” ECF No. 11 at PageID.343. Respondent identifies motions that

Petitioner has filed in the state court to which the state courts have given prompt attention. This

                                               -2-
Case 1:20-cv-10971-TLL-PTM ECF No. 13 filed 05/21/20                      PageID.448    Page 3 of 3



includes Petitioner’s motion to “reinstate bond or transfer to home confinement” that he filed with

the state trial court. The trial court denied the motion, finding that:

        Mr. Labelle alleges he poses no danger to others and he should be released due to
        the current COVID-19 pandemic or transferred to home confinement or electronic
        monitoring…

        Considering the conviction for a serious assaultive crime involving a firearm and
        the petitioner’s leaving the jurisdiction in violation of prior bond conditions the
        court is not persuaded that reinstatement of bond or transfer to home confinement
        is warranted.

ECF No. 11 at PageID.343-44. Petitioner subsequently filed a motion for reconsideration, which

the state court denied on April 14, 2020.

        Respondent further argues that Petitioner may file an interlocutory appeal with the

Michigan Court of Appeals and receive a prompt resolution. Respondent identifies a recent

unrelated case in which the defendant filed an emergency motion to modify bail due to COVID-

19. People v. Chandler, 2020 WL 2305277 (Mich. May 8, 2020). The trial court denied the motion

on April 14, 2020. The defendant appealed the decision and his claim was denied by the Michigan

Court of Appeals a week later on April 21, 2020. On April 27, 2020 the defendant applied for leave

to appeal the decision to the Michigan Supreme Court which issued its decision on May 8, 2020.

        Contrary to Petitioner’s argument, the Michigan courts are promptly addressing petitions

for release due to COVID-19. Petitioner must first seek relief with the state courts before seeking

habeas relief with the federal courts.

                                                  III.

        Accordingly, it is ORDERED that Defendant’s motion for reconsideration, ECF No. 9, is

DENIED.

                Dated: May 21, 2020                             s/Thomas L. Ludington
                                                                THOMAS L. LUDINGTON
                                                                United States District Judge

                                                 -3-
